Exhibit 10.7

PACTIV EVERGREEN INC.

EQUITY INCENTIVE PLAN

Section 1. Purpose. The purpose of the Pactiv Evergreen Inc. Equity Incentive
Plan (as amended from time to time, the “Plan”) is to motivate and reward those
employees, directors, consultants and advisors of Evergreen Pactiv Group Inc.
(the “Company”) and its Affiliates to perform at the highest level and to
further the best interests of the Company and its shareholders. Capitalized
terms not otherwise defined herein are defined in Section 22.

Section 2. Eligibility.

(a) Any Employee, Director, Consultant or other advisor of the Company or any of
its Affiliates shall be eligible to be selected to receive an Award under the
Plan, to the extent that an offer or receipt of an Award is permitted by
applicable law, stock market or exchange rules and regulations or accounting or
tax rules and regulations.

(b) Holders of equity compensation awards granted by a company acquired by the
Company (or whose business is acquired by the Company) or with which the Company
combines (whether by way of amalgamation, merger, sale and purchase of shares or
other securities or otherwise) are eligible for grants of Replacement Awards
under the Plan to the extent permitted by applicable law, stock market or
exchange rules and regulations or accounting or tax rules and regulations.

Section 3. Administration.

(a) The Plan shall be administered by the Committee. The Board may designate one
or more directors of the Company as a subcommittee who may act for the Committee
if necessary to satisfy the requirements of this Section. The Committee may
issue rules and regulations for administration of the Plan.

(b) To the extent permitted by applicable law, the Committee may delegate to one
or more officers of the Company some or all of its authority under the Plan,
including the authority to grant Options and SARs or other Awards in the form of
Share rights (except that such delegation shall not apply to any Award for a
Person then covered by Section 16 of the Exchange Act), and the Committee may
delegate to one or more committees of the Board (which may consist of solely one
Director) some or all of its authority under the Plan, including the authority
to grant all types of Awards, in accordance with applicable law.



--------------------------------------------------------------------------------

(c) Subject to the terms of the Plan and applicable law, the Committee (or its
delegate) shall have full discretion and authority to: (i) designate
Participants; (ii) determine the type or types of Awards (including Replacement
Awards) to be granted to each Participant under the Plan; (iii) determine the
number of Shares to be covered by (or with respect to which payments, rights or
other matters are to be calculated in connection with) Awards; (iv) determine
the terms and conditions of any Award and prescribe the form of each Award
Document, which need not be identical for each Participant; (v) determine
whether, to what extent, under what circumstances and by which methods Awards
may be settled or exercised in cash, Shares, other Awards, other property, net
settlement (including broker-assisted cashless exercise), or any combination
thereof, or canceled, forfeited or suspended; (vi) determine whether, to what
extent and under what circumstances cash, Shares, other Awards, other property
and other amounts payable with respect to an Award under the Plan shall be
deferred either automatically or at the election of the holder thereof or of the
Committee; (vii) amend terms or conditions of any outstanding Awards;
(viii) correct any defect, supply any omission and reconcile any inconsistency
in the Plan or any Award, in the manner and to the extent it shall deem
desirable to carry the Plan into effect; (ix) interpret and administer the Plan
and any instrument or agreement relating to, or Award made under, the Plan;
(x) establish, amend, suspend or waive such rules and regulations and appoint
such agents, trustees, brokers, depositories and advisors and determine such
terms of their engagement as it shall deem appropriate for the proper
administration of the Plan and due compliance with applicable law, stock market
or exchange rules and regulations or accounting or tax rules and regulations;
and (xi) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan and
due compliance with applicable law, stock market or exchange rules and
regulations or accounting or tax rules and regulations. Notwithstanding anything
to the contrary contained herein, the Board may, in its sole discretion, at any
time and from time to time, grant Awards or administer the Plan. In any such
case, the Board shall have all of the authority and responsibility granted to
the Committee herein.

(d) All decisions of the Committee shall be final, conclusive and binding upon
all parties, including the Company, its shareholders and Participants and any
Beneficiaries thereof.

Section 4. Shares Available for Awards.

(a) Subject to adjustment as provided in Section 4(c), the maximum number of
Shares available for issuance under the Plan shall not exceed 9,079,395 Shares;
provided that, starting on January 1, 2021, on January 1 of each year, the total
number of Shares available for issuance under the Plan may be increased by an
amount equal to the lesser of (i) 1% of the Company’s issued and outstanding
Shares on December 31 of the immediately preceding year or (ii) such other
number of Shares as determined by the Board in its discretion. Shares underlying
Replacement Awards and Shares remaining available for grant under a

 

2



--------------------------------------------------------------------------------

plan of an acquired company or of a company with which the Company combines
(whether by way of amalgamation, merger, sale and purchase of shares or other
securities or otherwise), appropriately adjusted to reflect the acquisition or
combination transaction, shall not reduce the number of Shares remaining
available for grant hereunder.

(b) Any Shares subject to an Award that expires, is canceled, forfeited or
otherwise terminates without the delivery of such Shares, including any Shares
subject to such Award to the extent that such Award is settled without the
issuance of Shares, shall again be, or shall become, available for issuance
under the Plan. Any Shares surrendered or withheld in payment of any grant,
acquisition or exercise price of such Award or taxes related to such Award shall
become available for issuance under the Plan.

(c) In the event that, as a result of any dividend (other than ordinary cash
dividends) or other distribution (whether in the form of cash, Shares or other
securities), recapitalization, share split (share subdivision), reverse share
split (share consolidation), reorganization, merger, amalgamation,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
acquire Shares or other securities of the Company, issuance of Shares pursuant
to the anti-dilution provisions of securities of the Company, or other similar
corporate transaction or event affecting the Shares, or of changes in applicable
laws, regulations or accounting principles, an adjustment is necessary in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, subject
to Section 19, adjust equitably any or all of:

(i) the number and type of Shares (or other securities) which thereafter may be
made the subject of Awards;

(ii) the number and type of Shares (or other securities) subject to outstanding
Awards;

(iii) the grant, acquisition or exercise price with respect to any Award or, if
deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award; and

(iv) the terms and conditions of any outstanding Awards, including the
performance criteria of any Performance Awards;

provided, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.

(d) Any Shares delivered pursuant to an Award may consist, in whole or in part,
of authorized and unissued Shares or Shares acquired by the Company and held as
treasury shares. Any Shares delivered pursuant to an Award shall be issued as
fully paid shares, and the exercise price and/or subscription

 

3



--------------------------------------------------------------------------------

price per Share pursuant to any Award, if applicable, shall always be at least
equal to or greater than the par value per Share. A Participant shall not have
any rights as a shareholder of the Company (including as to voting and
dividends) until Shares are actually settled and delivered to the Participant
and upon entry into the register of members of the Company.

(e) No Participant who is a non-employee Director may receive Awards under the
Plan in cash or otherwise for any calendar year that relate to more than
$750,000 in the aggregate.

Section 5. Restricted Stock. The Committee is authorized to grant Awards of
Restricted Stock to Participants with the following terms and conditions and
with such additional terms and conditions, in either case not inconsistent with
the provisions of the Plan, as the Committee shall determine:

(a) The Award Document shall specify the vesting schedule.

(b) Awards of Restricted Stock shall be subject to such restrictions as the
Committee may impose, which restrictions may lapse separately or in combination
at such time or times, in such installments or otherwise, as the Committee may
deem appropriate.

(c) Subject to the restrictions set forth in the applicable Award Document, a
Participant generally shall have the rights and privileges of a stockholder with
respect to Awards of Restricted Stock, including the right to vote such Shares
and the right to receive dividends.

(d) The Committee may, in its discretion, specify in the applicable Award
Document that any or all dividends or other distributions paid on Awards of
Restricted Stock prior to vesting be paid either in cash or in additional Shares
and either on a current or deferred basis and that such dividends or other
distributions may be reinvested in additional Shares, which may be subject to
the same restrictions as the underlying Awards.

(e) Any Award of Restricted Stock may be evidenced in such manner as the
Committee may deem appropriate, including book-entry registration.

(f) The Committee may provide in an Award Document that an Award of Restricted
Stock is conditioned upon the Participant making or refraining from making an
election with respect to the Award under Section 83(b) of the Code. If a
Participant makes an election pursuant to Section 83(b) of the Code with respect
to an Award of Restricted Stock, the Participant shall be required to file
promptly a copy of such election with the Company and the applicable Internal
Revenue Service office.

 

4



--------------------------------------------------------------------------------

Section 6. RSUs. The Committee is authorized to grant Awards of RSUs to
Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine:

(a) The Award Document shall specify the vesting schedule and the delivery
schedule (which may include deferred delivery later than the vesting date).

(b) Awards of RSUs shall be subject to such restrictions as the Committee may
impose, which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise, as the Committee may deem
appropriate.

(c) An RSU shall not convey to the Participant the rights and privileges of a
stockholder with respect to the Share subject to the RSU, such as the right to
vote or the right to receive dividends, unless and until a Share is issued to
the Participant to settle the RSU.

(d) The Committee may, in its discretion, specify in the applicable Award
Document that any or all dividend equivalents or other distributions paid on
Awards of RSUs prior to vesting or settlement, as applicable, be paid either in
cash or in additional Shares and either on a current or deferred basis and that
such dividend equivalents or other distributions may be reinvested in additional
Shares, which may be subject to the same restrictions as the underlying Awards.

(e) Shares delivered upon the vesting and settlement of an RSU Award may be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration.

(f) The Committee may determine the form or forms (including cash, Shares, other
Awards, other property or any combination thereof) in which payment of the
amount owing upon settlement of any RSU Award may be made.

Section 7. Options. The Committee is authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Committee shall determine:

(a) The exercise price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Replacement Awards,
such exercise price shall not be less than the Fair Market Value of a Share on
the date of grant of such Option.

(b) The term of each Option shall be fixed by the Committee but shall not exceed
10 years from the date of grant of such Option.

 

5



--------------------------------------------------------------------------------

(c) The Committee shall determine the time or times at which an Option may be
exercised in whole or in part.

(d) The Committee shall determine the methods by which, and the forms in which
payment of the exercise price with respect thereto may be made or deemed to have
been made, including cash, Shares, other Awards, other property, net settlement
(including broker-assisted cashless exercise) or any combination thereof, having
a Fair Market Value on the exercise date equal to the relevant exercise price.

(e) To the extent an Option is not previously exercised as to all of the Shares
subject thereto, and, if the Fair Market Value of one Share is greater than the
exercise price then in effect, then the Option shall be deemed automatically
exercised immediately before its expiration.

(f) No Option will be eligible for the payment of dividends or dividend
equivalents, to the extent such Option is subject to Section 409A and 457A of
the Code.

Section 8. Share Appreciation Rights. The Committee is authorized to grant SARs
to Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine:

(a) SARs may be granted under the Plan to Participants either alone or in tandem
with other Awards granted under the Plan.

(b) The exercise price per Share under a SAR shall be determined by the
Committee; provided, however, that, except in the case of Replacement Awards,
such exercise price shall not be less than the Fair Market Value of a Share on
the date of grant of such SAR (or if granted in connection with an Option, on
the date of grant of such Option).

(c) The term of each SAR shall be fixed by the Committee but shall not exceed 10
years from the date of grant of such SAR.

(d) The Committee shall determine the time or times at which a SAR may be
exercised or settled in whole or in part.

(e) To the extent a SAR is not previously exercised as to all of the Shares
subject thereto, and, if the Fair Market Value of one Share is greater than the
exercise price then in effect, then the SAR shall be deemed automatically
exercised immediately before its expiration.

(f) Upon the exercise of a SAR, the Company shall pay to the Participant an
amount equal to the number of Shares subject to the SAR multiplied by the
excess, if any, of the Fair Market Value of one Share on the exercise date over
the exercise price of such SAR. The Company shall pay such excess in cash, in
Shares valued at Fair Market Value, or any combination thereof, as determined by
the Committee.

 

6



--------------------------------------------------------------------------------

(g) No SAR will be eligible for the payment of dividends or dividend
equivalents, to the extent such SAR is subject to Section 409A and 457A of the
Code.

Section 9. Performance Awards. The Committee is authorized to grant Performance
Awards to Participants with the following terms and conditions and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine:

(a) Performance Awards may be denominated as a cash amount, a number of Shares
or a combination thereof and are Awards which may be earned upon achievement or
satisfaction of performance conditions specified by the Committee. In addition,
the Committee may specify that any other Award shall constitute a Performance
Award by conditioning the right of a Participant to exercise the Award or have
it settled, and the timing thereof, upon achievement or satisfaction of such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions. Subject to the terms of
the Plan, the performance goals to be achieved during any Performance Period,
the length of any Performance Period, the amount of any Performance Award
granted and the amount of any payment or transfer to be made pursuant to any
Performance Award shall be determined by the Committee.

(b) Performance criteria may be measured on an absolute (e.g., plan or budget)
or relative basis, and may be established on a corporate-wide basis, with
respect to one or more business units, divisions, Subsidiaries or business
segments, or on an individual basis. Relative performance may be measured
against a group of peer companies, a financial market index or other acceptable
objective and quantifiable indices. If the Committee determines that a change in
the business, operations, corporate structure or capital structure of the
Company, or the manner in which the Company conducts its business, or other
events or circumstances render the performance objectives unsuitable, the
Committee may modify the minimum acceptable level of achievement, in whole or in
part, as the Committee deems appropriate and equitable. Performance objectives
shall be adjusted for material items not originally contemplated in establishing
the performance target for items resulting from discontinued operations,
extraordinary gains and losses, the effect of changes in accounting standards or
principles, acquisitions or divestitures, changes in tax rules or regulations,
capital transactions, restructuring, nonrecurring gains or losses or unusual
items. Performance measures may vary from Performance Award to Performance
Award, and from Participant to Participant, and may be established on a
stand-alone basis, in tandem or in the alternative. The Committee shall have the
power to impose such other restrictions on Awards subject to this Section 9(b)
as it may deem necessary or appropriate to ensure that such Awards satisfy all
requirements of any applicable law, stock market or exchange rules and
regulations or accounting or tax rules and regulations.

 

7



--------------------------------------------------------------------------------

(c) Settlement of Performance Awards shall be in cash, Shares, other Awards,
other property, net settlement or any combination thereof, as determined in the
discretion of the Committee. Performance Awards will be settled only after the
end of the relevant Performance Period. The Committee may, in its discretion,
increase or reduce the amount of a settlement otherwise to be made in connection
with a Performance Award.

(d) A Performance Award shall not convey to a Participant the rights and
privileges of a shareholder with respect to the Shares subject to such
Performance Award, such as the right to vote (except as relates to Restricted
Stock) or the right to receive dividends, unless and until Shares are issued to
such Participant to settle such Performance Award. The Committee, in its sole
discretion, may provide that a Performance Award shall convey the right to
receive dividend equivalents on the Shares subject to such Performance Award
with respect to any dividends declared during the period that such Performance
Award is outstanding, in which case, such dividend equivalent rights shall
accumulate and shall be paid in cash or Shares on the settlement date of the
Performance Award, subject to the Participant’s earning of the Shares subject to
such Performance Awards with respect to which such dividend equivalents are paid
upon achievement or satisfaction of performance conditions specified by the
Committee. Shares delivered upon the vesting and settlement of a Performance
Award may be evidenced in such manner as the Committee may deem appropriate,
including book-entry registration. For the avoidance of doubt, unless otherwise
determined by the Committee, no dividend equivalent rights shall be provided
with respect to any Shares subject to Performance Awards that are not earned or
otherwise do not vest or settle pursuant to their terms.

Section 10. Other Share-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, acquisition rights for
Shares, Awards with value and payment contingent upon performance of the Company
or business units thereof or any other factors designated by the Committee. The
Committee shall determine the terms and conditions of such Awards.

Section 11. Other Cash-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, cash. The Committee shall determine
the terms and conditions of such Awards.

 

8



--------------------------------------------------------------------------------

Section 12. Effect of Termination of Service or a Change in Control on Awards.

(a) The Committee may provide, by rule or regulation or in any Award Document,
or may determine in any individual case, the circumstances in which, and the
extent to which, an Award may be exercised, settled, vested, paid or forfeited
in the event of a Participant’s Termination of Service prior to the vesting,
exercise or settlement of such Award or the end of a Performance Period.

(b) In the event of a Change in Control, outstanding Awards shall immediately
vest and settle, and, with respect to Options and SARs, shall become fully
exercisable. Any performance criteria to which any such Awards are subject shall
be deemed to be satisfied at target.

Section 13. General Provisions Applicable to Awards.

(a) Awards shall be granted for no cash consideration or for such minimal cash
consideration as may be required by applicable law.

(b) Awards may, in the discretion of the Committee, be granted either alone or
in addition to or in tandem with any other Award or any award granted under any
other plan of the Company. Awards granted in addition to or in tandem with other
Awards, or in addition to or in tandem with awards granted under any other plan
of the Company, may be granted either at the same time as or at a different time
from the grant of such other Awards or awards.

(c) Subject to Section 19, payments or transfers to be made by the Company upon
the grant, exercise or settlement of an Award may be made in the form of cash,
Shares, other Awards, other property, net settlement or any combination thereof,
as determined by the Committee in its discretion, and may be made in a single
payment or transfer, in installments or on a deferred basis, in each case in
accordance with rules and procedures established by the Committee. Such rules
and procedures may include provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
dividend equivalents in respect of installment or deferred payments.

(d) Except as may be permitted by the Committee or as specifically provided in
an Award Document, (i) no Award and no right under any Award shall be
assignable, alienable, saleable or transferable by a Participant otherwise than
by will or pursuant to Section 13(e) and (ii) during a Participant’s lifetime,
each Award, and each right under any Award, shall be exercisable only by the
Participant or, if permissible under applicable law, by the Participant’s
guardian or legal representative. Notwithstanding the foregoing, the Committee
may, in its sole discretion, permit (on such terms, conditions and limitations
as it may establish) Options and/or shares issued in connection with an Option
or a SAR exercise that are subject to restrictions on transferability, to be
transferred to

 

9



--------------------------------------------------------------------------------

a member of a Participant’s immediate family or to a trust or similar vehicle
for the benefit of a Participant’s immediate family members. The provisions of
this Section 13(d) shall not apply to any Award that has been fully exercised or
settled, as the case may be, and shall not preclude forfeiture of an Award in
accordance with the terms thereof.

(e) A Participant may designate a Beneficiary or change a previous Beneficiary
designation at such times prescribed by the Committee by using forms and
following procedures approved or accepted by the Committee for that purpose.

(f) All certificates, if any, for Shares, and/or other securities delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations and other requirements of the
SEC, any stock market or exchange upon which such Shares or other securities are
then quoted, traded or listed, and any applicable securities laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

(g) Without limiting the generality of Section 13(h), the Committee may impose
restrictions on any Award with respect to noncompetition, confidentiality and
other restrictive covenants, or requirements to comply with minimum share
ownership requirements, as it deems necessary or appropriate in its sole
discretion.

(h) The Committee may specify in an Award Document that the Participant’s
rights, payments and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include a Termination of Service with or
without Cause (and, in the case of any Cause that is resulting from an
indictment or other non-final determination, the Committee may provide for such
Award to be held in escrow or abeyance until a final resolution of the matters
related to such event occurs, at which time the Award shall either be reduced,
cancelled or forfeited (as provided in such Award Document) or remain in effect,
depending on the outcome), violation of material policies, breach of
noncompetition, confidentiality or other restrictive covenants that may apply to
the Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company and/or its Affiliates.

(i) Rights, payments and benefits under any Award shall be subject to repayment
to or recoupment (“clawback”) by the Company in accordance with such policies
and procedures as the Committee or Board may adopt from time to time, including
policies and procedures to implement applicable law, stock market or exchange
rules and regulations or accounting or tax rules and regulations.

 

10



--------------------------------------------------------------------------------

Section 14. Amendments and Termination.

(a) Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Document or in the Plan, the Board may amend,
alter, suspend, discontinue or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval,
if such approval is required by applicable law or the rules of the stock market
or exchange, if any, on which the Shares are principally quoted or traded or
(ii) the consent of the affected Participant, if such action would materially
adversely affect the rights of such Participant under any outstanding Award,
except to the extent any such amendment, alteration, suspension, discontinuance
or termination is made to cause the Plan to comply with applicable law, stock
market or exchange rules and regulations or accounting or tax rules and
regulations, or to impose any recoupment provisions on any Awards in accordance
with Section 13(i). Notwithstanding anything to the contrary in the Plan, the
Committee may amend the Plan or any Award Document in such manner as may be
necessary or desirable to enable the Plan or such Award Document to achieve its
stated purposes in any jurisdiction in a tax-efficient manner and in compliance
with local laws, rules and regulations to recognize differences in local law,
tax policy or custom. The Committee also may impose conditions on the exercise
or vesting of Awards in order to minimize the Company’s obligation with respect
to tax equalization for Participants on assignments outside of their home
country.

(b) The Committee may waive any conditions or rights under, amend any terms of,
or amend, alter, suspend, discontinue or terminate any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or Beneficiary of an Award; provided, however, that,
subject to Section 4(c) and Section 13(c), no such action shall materially
adversely affect the rights of any affected Participant or holder or Beneficiary
under any Award theretofore granted under the Plan, except to the extent any
such action is made to cause the Plan to comply with applicable law, stock
market or exchange rules and regulations or accounting or tax rules and
regulations, or to impose any recoupment provisions on any Awards in accordance
with Section 13(i).

(c) Except as provided in Section 9(b), the Committee shall be authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of events (including the events described in Section 4(c))
affecting the Company, or the financial statements of the Company, or of changes
in applicable law, stock market or exchange rules and regulations or accounting
or tax rules and regulations, whenever the Committee determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.

 

11



--------------------------------------------------------------------------------

(d) The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.

Section 15. Option and SAR Repricing. Except as provided in Section 4(c), the
Committee may not, without shareholder approval, seek to effect any re-pricing
of any previously granted “underwater” Option or SAR by: (i) amending or
modifying the terms of the Option or SAR to lower the exercise price;
(ii) cancelling the underwater Option or SAR and granting either (A) replacement
Options or SARs having a lower exercise price or (B) Restricted Stock, RSU,
Performance Award or Other Share-Based Award in exchange; or (iii) cancelling or
repurchasing the underwater Options or SARs for cash or other securities. An
Option or SAR will be deemed to be “underwater” at any time when the Fair Market
Value of the Shares covered by such Award is less than the exercise price of the
Award.

Section 16. Miscellaneous.

(a) No Employee, Participant or other person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Employees, Participants or holders or Beneficiaries of Awards under the Plan.
The terms and conditions of Awards need not be the same with respect to each
recipient, including as necessary or desirable to recognize differences in local
law, tax policy or custom. Any Award granted under the Plan shall be a one-time
Award that does not constitute a promise of future grants. The Company, in its
sole discretion, maintains the right to make available future grants under the
Plan.

(b) No payment pursuant to the Plan shall be taken into account in determining
any benefits under any severance, pension, retirement, savings, profit sharing,
group insurance, welfare or other benefit plan of the Company or any Affiliate,
except to the extent otherwise expressly provided in writing in such other plan
or an agreement thereunder.

(c) The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of, or to continue to provide services to,
the Company or any Affiliate. Further, the Company or the applicable Affiliate
may at any time dismiss a Participant, free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Document or in any other agreement binding the parties. The receipt of any Award
under the Plan is not intended to confer any rights on the receiving Participant
except as set forth in the applicable Award Document.

(d) Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

12



--------------------------------------------------------------------------------

(e) The Company shall be authorized to withhold from any Award granted or any
payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other Awards, other property, net settlement or any combination thereof) of
applicable withholding taxes due in respect of an Award, its exercise or
settlement or any payment or transfer under such Award or under the Plan and to
take such other action (including providing for elective payment of such amounts
in cash or Shares by the Participant) as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes.

(f) If any provision of the Plan or any Award Document is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to any
person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award Document, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
Document shall remain in full force and effect.

(g) No Shares shall be issued pursuant to the Plan in the event the Company
determines that: (i) it and the Participant have not taken all actions required
to register the Shares under the Securities Act and any other applicable
securities laws and there is no exemption from such registration under
applicable law; (ii) an applicable listing requirement of any stock exchange on
which the Company is listed has not been satisfied; or (iii) another applicable
provision of law has not been satisfied.

(h) Each Award Document shall provide that no Shares shall be purchased or sold
thereunder unless and until (a) any then applicable requirements of any state or
federal laws and regulatory agencies in any applicable country have been fully
complied with to the satisfaction of the Company and its counsel and (b) if
required to do so by the Company, the Participant has executed and delivered to
the Company a letter of investment intent in such form and containing such
provisions as the Committee may require. The Company shall use reasonable
efforts to seek to obtain from each regulatory commission or agency having
jurisdiction over the Plan such authority as may be required to grant Awards and
to issue and sell Shares upon exercise of the Awards; provided, however, that
this undertaking shall not require the Company to register under the Securities
Act the Plan, any Award or any Shares issued or issuable pursuant to any such
Award. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of Shares under the Plan, the
Company shall be relieved from any liability for failure to issue and sell
Shares upon exercise of such Awards unless and until such authority is obtained.

 

13



--------------------------------------------------------------------------------

(i) Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

(j) No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.

(k) Awards may be granted to Participants who are non-United States nationals or
employed or providing services outside the United States, or both, on such terms
and conditions different from those applicable to Awards to Participants who are
employed or providing services in the United States as may, in the judgment of
the Committee, be necessary or desirable to recognize differences in local law,
tax policy or custom. The Committee also may impose conditions on the exercise
or vesting of Awards in order to minimize the Company’s obligation with respect
to tax equalization for Participants on assignments outside their home country.

Section 17. Effective Date of the Plan. The Plan is effective as of the
effective date of the registration statement filed by the Company with the SEC
for its initial offering of Shares to the public.

Section 18. Term of the Plan. No Award shall be granted under the Plan after the
earliest to occur of (i) the tenth anniversary of the effectiveness of the Plan
(the “Plan Expiration Date”); provided that, to the extent permitted by the
listing rules of any stock exchanges on which the Company is listed, such Plan
Expiration Date may be extended indefinitely so long as the maximum number of
Shares available for issuance under the Plan have not been issued, (ii) the
maximum number of Shares available for issuance under the Plan have been issued
or (iii) the Board terminates the Plan in accordance with Section 14(a).
However, unless otherwise expressly provided in the Plan or in an applicable
Award Document, any Award theretofore granted may extend beyond such date, and
the authority of the Committee to amend, alter, adjust, suspend, discontinue or
terminate any such Award, or to waive any conditions or rights under any such
Award, and the authority of the Board to amend the Plan, shall extend beyond
such date.

 

14



--------------------------------------------------------------------------------

Section 19. Sections 409A and 457A of the Code.

(a) With respect to Awards subject to Section 409A and/or 457A of the Code, the
Plan is intended to comply with the requirements of Sections 409A and 457A of
the Code, and the provisions of the Plan and any Award Document shall be
interpreted in a manner that satisfies the requirements of Sections 409A and
457A of the Code, and the Plan shall be operated accordingly. If any provision
of the Plan or any term or condition of any Award would otherwise frustrate or
conflict with this intent, the provision, term or condition will be interpreted
and deemed amended so as to avoid this conflict. If an amount payable under an
Award as a result of the Participant’s Termination of Service (other than due to
death) occurring while the Participant is a “specified employee” under
Section 409A of the Code constitutes a deferral of compensation subject to
Section 409A of the Code, then payment of such amount shall not occur until six
months and one day after the date of the Participant’s Termination of Service,
except as permitted under Section 409A of the Code. If the Award includes a
“series of installment payments” (within the meaning of
Section 1.409A-2(b)(2)(iii) of the Treasury Regulations), the Participant’s
right to the series of installment payments shall be treated as a right to a
series of separate payments and not as a right to a single payment, and if the
Award includes “dividend equivalents” (within the meaning of Section 1.409A-3(e)
of the Treasury Regulations), the Participant’s right to the dividend
equivalents shall be treated separately from the right to other amounts under
the Award. Notwithstanding the foregoing, the tax treatment of the benefits
provided under the Plan or any Award Document is not warranted or guaranteed,
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Section 409A and 457A of the Code.

(b) Notwithstanding any provision of the Plan to the contrary or any Award
Document, in the event the Committee determines that any Award may be subject to
Section 409A or Section 457A of the Code, the Committee may adopt such
amendments to the Plan and the applicable Award Document or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate to (a) exempt the Award from Section 409A or Section 457A of the
Code and/or preserve the intended tax treatment of the benefits provided with
respect to the Award, or (b) comply with the requirements of Section 409A or
Section 457A and thereby avoid the application of any adverse tax consequences
under such Sections.

(c) Notwithstanding any provision of the Plan to the contrary or any Award
Document, a termination of employment shall not be deemed to have occurred for
purposes of any provision of an Award that is subject to Section 409A providing
for payment upon or following a termination of a Participant’s employment unless
such termination is also a “separation from service” and, for purposes of any
such provision of such Award, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”

 

15



--------------------------------------------------------------------------------

Section 20. Data Protection. The Company holds and processes personal
information provided by the Participant, such as name, account information,
social security number, tax number and contact information, and uses the
Participant’s personal data within the Company’s legitimate business purposes
and as necessary for all purposes relating to the operation and performance of
the Plan. These are:

(i) administering and maintaining Participant records;

(ii) providing the services described in the Plan;

(iii) providing information to future purchasers or merger partners of the
Company or any Affiliate, or the business in which the Participant works; and

(iv) responding to public authorities, court orders and legal investigations, as
applicable.

The Company may share the Participant’s personal data with (i) Affiliates, (ii)
trustees of any employee benefit trust, (iii) registrars, (iv) brokers,
(v) third party administrators of the Plan or (vi) regulators and others, as
required by law.

If necessary, the Company may transfer the Participant’s personal data to any of
the parties mentioned above in any country or territory that may not provide the
same protection for the information as the Participant’s home country. Any
transfer of the Participant’s personal data from the EU to a third country is
subject to appropriate safeguards in the form of EU standard contractual clauses
(according to decisions 2001/497/EC, 2004/915/EC, 2010/87/EU) or applicable
derogations provided for under applicable law. Further information on those
safeguards or derogations can be obtained through the contact listed below.

The Company will keep personal information for as long as necessary to operate
the Plan or as necessary to comply with any legal or regulatory requirements.

The Participant has a right to (i) request access to and rectification or
erasure of the personal data provided, (ii) request the restriction of the
processing of his or her personal data, (iii) object to the processing of his or
her personal data, (iv) receive the personal data provided to the Company and
transmit such data to another party, and (v) to lodge a complaint with a
supervisory authority.

Section 21. Governing Law. The Plan and each Award Document shall be governed by
the laws of Delaware. The Company, its Affiliates and each Participant (by
acceptance of an Award) irrevocably submit, in respect of any suit, action or
proceeding related to the implementation or enforcement of the Plan, to the
exclusive jurisdiction of the competent courts in Delaware.

 

16



--------------------------------------------------------------------------------

Section 22. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

(a) “Affiliate” means (i) any entity that, directly or indirectly, is controlled
by the Company, (ii) any entity in which the Company, directly or indirectly,
has a significant equity interest, in each case as determined by the Committee,
(iii) any entity that, directly or indirectly, controls the Company and (iv) any
other entity which the Committee determines should be treated as an “Affiliate.”

(b) “Award” means any Option, SAR, Restricted Stock, RSU, Performance Award,
Other Share-Based Award or Other Cash-Based Award granted under the Plan.

(c) “Award Document” means any agreement, contract or other instrument or
document, which may be in electronic format, evidencing any Award granted under
the Plan, which may, but need not, be executed or acknowledged by a Participant.

(d) “Beneficiary” means a person entitled to receive payments or other benefits
or exercise rights that are available under the Plan in the event of the
Participant’s death. If no such person is named by a Participant, or if no
Beneficiary designated by the Participant is eligible to receive payments or
other benefits or exercise rights that are available under the Plan at the
Participant’s death, such Participant’s Beneficiary shall be such Participant’s
estate.

(e) “Board” means the board of directors of the Company.

(f) “Cause” means, with respect to any Participant, “cause” as defined in such
Participant’s employment agreement with the Company, if any, or if not so
defined, except as otherwise provided in such Participant’s Award Document, such
Participant’s (i) dishonesty or other serious misconduct related to
Participant’s performance of his or her employment duties, (ii) willful and
continual failure (unless due to incapacity resulting from physical or mental
illness) to perform the duties of employment after written demand for
substantial performance is delivered by the Company specifically identifying the
manner in which Participant has not substantially performed such duties or
(iii) conviction of, plea of guilty to, or plea of nolo contendere to (x) a
felony or (y) a misdemeanor involving moral turpitude, fraud or dishonesty.

(g) “Change in Control” means the occurrence of any one or more of the following
events:

(i) a direct or indirect change in ownership or control of the Company effected
through one transaction or a series of related transactions within a 12-month
period, whereby any Person other than the Company, directly or indirectly
acquires or maintains beneficial ownership of securities of the Company
constituting more than 50% of the total combined voting power of the Company’s
equity securities issued and outstanding immediately after such acquisition;

 

17



--------------------------------------------------------------------------------

(ii) at any time during a period of 24 consecutive months, individuals who at
the beginning of such period constituted the Board cease for any reason to
constitute a majority of members of the Board; provided, however, that any new
member of the Board whose election or nomination for election was approved by a
vote of at least a majority of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was so approved, shall be considered as though such individual were
a member of the Board at the beginning of the period, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(iii) the consummation of a merger, amalgamation or consolidation of the Company
or any of its Subsidiaries with any other corporation or entity, other than a
merger, amalgamation or consolidation which would result in the voting
securities of the Company issued and outstanding immediately prior to such
merger, amalgamation or consolidation continuing to represent (either by
remaining issued and outstanding or being converted into voting securities of
the surviving entity or, if applicable, the ultimate parent thereof) at least
50% of the combined voting power and total Fair Market Value of the securities
of the Company or such surviving entity or parent issued and outstanding
immediately after such merger, amalgamation or consolidation; or

(iv) the consummation of any sale, lease, exchange or other transfer to any
Person (other than an Affiliate of the Company), in one transaction or a series
of related transactions within a 12-month period, of all or substantially all of
the assets of the Company and its Subsidiaries.

Notwithstanding the foregoing or any provision of any Award Document to the
contrary, for any Award to which Section 19 applies that provides for
accelerated distribution on a Change in Control of amounts that constitute
“deferred compensation” (as defined in Section 409A and 457A of the Code), if
the event that constitutes such Change in Control does not also constitute a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the Company’s assets (in either case, as defined in
Section 409A and 457A of the Code), such amount shall not be distributed on such
Change in Control but instead shall vest as of the date of such Change in
Control and shall be paid on the scheduled payment date specified in the
applicable Award Document, except to the extent that earlier distribution would
not result in the Participant who holds such Award incurring any additional tax,
penalty, interest or other expense under Section 409A and 457A of the Code.

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules, regulations and guidance thereunder. Any reference to a
provision in the Code shall include any successor provision thereto.

 

18



--------------------------------------------------------------------------------

(i) “Committee” means the Compensation Committee of the Board or such other
committee as may be designated by the Board. If the Board does not designate the
Committee, or, at the Board’s discretion with respect to any action, references
herein to the “Committee” shall refer to the Board.

(j) “Consultant” means any individual, including an advisor, who is providing
services to the Company or any of its Affiliates or who has accepted an offer of
service or consultancy from the Company or any of its Affiliates.

(k) “Director” means a member of the Board.

(l) “Disability” shall mean, unless otherwise provided in an Award Document,
that the Participant is (i) unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months or (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company; provided, that, if applicable to the Award, “Disability” shall be
determined in a manner consistent with Section 409A of the Code.

(m) “Employee” means any individual, including any officer, employed by the
Company or any of its Affiliates or any prospective employee or officer who has
accepted an offer of employment from the Company or any of its Affiliates, with
the status of employment determined based upon such factors as are deemed
appropriate by the Committee in its discretion, subject to any requirements of
the Code or applicable laws.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules, regulations and guidance thereunder. Any reference
to a provision in the Exchange Act shall include any successor provision
thereto.

(o) “Fair Market Value” means (i) with respect to a Share, the closing price of
a Share on the date in question (or, if there is no reported sale on such date,
on the last preceding date on which any reported sale occurred) on the principal
stock market or exchange on which the Shares are quoted or traded, or if Shares
are not so quoted or traded, the fair market value of a Share as determined by
the Committee, and (ii) with respect to any property other than Shares, the fair
market value of such property determined by such methods or procedures as shall
be established from time to time by the Committee. In the case of grants made in
connection with an initial public offering (“IPO”), Fair Market Value means the
per share price initially offered for sale to the public in connection with the
IPO.

 

19



--------------------------------------------------------------------------------

(p) “Option” means an option representing the right to acquire Shares from the
Company, granted in accordance with the provisions of Section 7.

(q) “Other Cash-Based Award” means an Award granted in accordance with the
provisions of Section 11.

(r) “Other Share-Based Award” means an Award granted in accordance with the
provisions of Section 10.

(s) “Participant” means the recipient of an Award granted under the Plan.

(t) “Performance Award” means an Award granted in accordance with the provisions
of Section 9.

(u) “Performance Period” means the period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are
measured.

(v) “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

(w) “Replacement Award” means an Award granted in assumption of, or in
substitution for, an outstanding award previously granted by a company or
business acquired by the Company or with which the Company, directly or
indirectly, combines (whether by way of amalgamation, merger, sale and purchase
of shares or other securities or otherwise).

(x) “Restricted Stock” means any Share subject to certain restrictions and
forfeiture conditions, granted in accordance with the provisions of Section 5.

(y) “Retirement” means, with respect to any Participant, such Participant’s
voluntary Termination of Service on or after the earliest to occur of: (i) the
date on which such Participant attains age 62, (ii) the date on which such
Participant attains age 55 and has completed 10 years of service with the
Company or an Affiliate (or predecessor thereof) or (iii) such Participant’s age
plus years of service with the Company or an Affiliate (or predecessor thereof)
totals at least 70.

(z) “RSU” means a contractual right granted in accordance with the provisions of
Section 6 that is denominated in Shares. Each RSU represents a right to receive
the value of one Share. Awards of RSUs may include the right to receive dividend
equivalents.

 

20



--------------------------------------------------------------------------------

(aa) “SAR” means any right granted in accordance with the provisions of
Section 8 to receive upon exercise by a Participant or settlement the excess of
(i) the Fair Market Value of one Share on the date of exercise or settlement
over (ii) the exercise price of the right on the date of grant, or if granted in
connection with an Option, on the date of grant of the Option.

(bb) “SEC” means the Securities Exchange Commission.

(cc) “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules, regulations and guidance thereunder. Any reference to a
provision in the Securities Act shall include any successor provision thereto.

(dd) “Shares” means common shares of the Company.

(ee) “Termination of Service” means:

(i) in the case of a Participant who is an Employee of the Company or an
Affiliate, cessation of the employment relationship such that the Participant is
no longer an Employee of the Company or an Affiliate;

(ii) in the case of a Participant who is a Director, the date that the
Participant ceases to be a member of the Board for any reason; or

(iii) in the case of a Participant who is a Consultant or other advisor, the
effective date of the cessation of the performance of services for the Company
or any of its Affiliates;

provided, however, that in the case of an Employee, the transfer of employment
from the Company to an Affiliate, from an Affiliate to the Company, from one
Affiliate to another Affiliate or, unless the Committee determines otherwise,
the cessation of Employee status but the continuation of the performance of
services for the Company or an Affiliate as a member of the Board or a
Consultant or other advisor shall not be deemed a cessation of service that
would constitute a Termination of Service; and provided further that a
Termination of Service will be deemed to occur for a Participant employed by an
Affiliate when an Affiliate ceases to be an Affiliate, unless such Participant’s
employment continues with the Company or another Affiliate.

 

21